UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
PAUL T. HILIGH,                            )
                                           )
                  Petitioner,              )
                                           )
                  v.                       )    Civil Action No. 12-0497 (RWR)
                                           )
FRANCISCO J. QUINTANA, WARDEN,             )
                                           )
                  Respondent.              )
__________________________________________)


                                   MEMORANDUM OPINION

       In this action brought pro se, petitioner, a District of Columbia prisoner incarcerated at

the United States Penitentiary Victorville in Adelanto, California, seeks a writ of habeas corpus.

He challenges his conviction entered by the Superior Court of the District of Columbia based on

errors allegedly made by the District of Columbia Court of Appeals (“DCCA”) and the Superior

Court during the “fact finding procedure.” Mem. of Law in Support of Pet. for Writ of Habeas

Corpus Pursuant to 28 U.S.C. § 2254 at 2 (“Question(s) Presented”). Petitioner asserts, among

other errors, that the DCCA’s “reliance on Coleman v. United States is simply erroneous[,]” and

he seeks “revers[al]” of the DCCA’s decision[.]” Id. at 37. Because this action is based on a

claim underlying an earlier action that was dismissed for want of jurisdiction, it, too, will be

dismissed.

       Under the doctrine of res judicata, a claim previously adjudicated on the merits by a court

of competent jurisdiction may not be relitigated in a new action, even if the latter action is

predicated on a different legal theory. See Graham v. Gonzalez, No. 03-1951, 2005 WL

3276180, at *3-4 (D.D.C. Sept. 30, 2005). Courts “may raise the res judicata preclusion defense

sua sponte,” Rosendahl v. Nixon, 360 Fed. Appx. 167, 168 (D.C. Cir. 2010) (citing Arizona v.
California, 530 U.S. 392, 412-13 (2000); Brown v. D.C., 514 F.3d 1279, 1285-86 (D.C. Cir.

2008)), and a “district court may apply res judicata upon taking judicial notice of [a] [party’s]

previous case.” Tinsley v. Equifax Credit Info. Serv’s, Inc., No. 99-7031, 1999 WL 506720

(D.C. Cir. June 2, 1999) (per curiam) (citing Gullo v. Veterans Cooperative Housing Ass'n, 269

F.2d 517 (D.C. Cir. 1959) (per curiam)). Furthermore, “the doctrine of res judicata [or claim

preclusion] applies to dismissal[s] for lack of jurisdiction as well as for other grounds . . . .”

Dozier v. Ford Motor Co., 702 F. 2d 1189, 1191 (D.C. Cir. 1983); see GAF Corp. v. United

States, 818 F.2d 901, 912-13 (D.C. Cir. 1987) (“[A] judgment ordering dismissal[] . . . will, for

example, preclude relitigation of the precise issue of jurisdiction that led to the initial

dismissal.”).

        “For claim preclusion to apply, there must be (1) an identity of parties in both suits; (2) a

judgment rendered by a court of competent jurisdiction; (3) a final judgment on the merits; and

(4) the same cause of action in both suits.” Graham, 2005 WL 3276180 at *4 (citations and

internal quotation marks omitted). Petitioner has named the same warden in both actions and is

challenging the same sentence of 37 years to life imposed by the Superior Court on May 12,

1994, following his convictions for assault with intent to kill, mayhem while armed, possession

of a firearm during a crime of violence, carrying a pistol without a license, and possessing

unregistered ammunition. Cf. Pet. at 1 with Hiligh v. Quintana, Civ. Action No. 10-1717, Pet. at

2.

        Here, petitioner makes similar arguments about the DCCA’s review of his conviction that

warranted dismissal of the prior action because “a federal district court lacks jurisdiction to

review the decisions of the D.C. Court of Appeals.” Hiligh v. Quintana, Civ. Action No. 10-


                                                   2
1717, 2010 WL 4069160, at *1 (D.D.C. Oct. 15, 2010); see id. (“[Petitioner] challenges his

conviction entered by the Superior Court of the District of Columbia, but he particularly takes

issue with the alleged misapplication of “controlling authority” by the [DCCA] on review of his

conviction.”) (citing Pet. at 5).

        Because petitioner has stated nothing in the instant petition to cure the foregoing

jurisdictional defect, he is foreclosed from bringing this repetitive action. A separate Order of

dismissal accompanies this Memorandum Opinion.



                                              _________/s/_____________
                                              RICHARD W. ROBERTS
DATE: May 8, 2012                             United States District Judge




                                                 3